Judgment, Supreme Court, New York County (Renee A. White, J., at hearing; Gregory Carro, J., at plea and sentence), *601rendered May 27, 2009, as amended June 12, 2009, convicting defendant of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress defendant’s statements. Initially, we find no basis for disturbing the court’s credibility determinations. The statements made by defendant to the police while defendant was incarcerated on an unrelated matter did not require Miranda warnings. The evidence adduced at the hearing established that there were no restrictions on defendant’s freedom over and above ordinary prison confinement (see People v Alls, 83 NY2d 94 [1993], cert denied 511 US 1090 [1994]; People v Georgison, 299 AD2d 176 [2002], Iv denied 99 NY2d 614 [2003]). Defendant signed a written consent to be interviewed by police, and then was simply brought to an interview room. The subsequent destruction of the consent form does not warrant a different result.
Defendant’s pro se challenge to one of the predicate convictions used to enhance his sentence is procedurally barred (see CPL 400.15 [8]), and in any event is without merit. Concur— Tom, J.P, Friedman, Catterson, Renwick and Abdus-Salaam, JJ.